Cause number:                      01-13-00923-CV
Style:                             Virginia Dailey and John W. Dailey
                                   v. Frank Dailey and Terry Dailey


Date motion filed*:                November 12, 2013
Type of motion:                    Appellants’ request for extension to file appellants’ brief
Party filing motion:               Appellants
Document to be filed:              Appellants’ brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                              December 13, 2013
         Number of previous extensions granted:                                   Current Due date:
         Date Requested:

Ordered that motion is:

                  Granted
                    If document is to be filed, document due:
                             Absent extraordinary circumstances, the Court will not grant additional motions to extend time.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          Appellants, Virginia Dailey and John W. Dailey, filed a response to appellees’ objection to appellants’ motion to
          extend time to file brief in which they request that the Court extend the time to file their brief. At the time
          appellants’ filed their request, a briefing date had not been set in this appeal. See TEX. R. APP. P. 38.6(a).
          Accordingly, we dismiss appellants’ request to extend the time to file their appellants’ brief as moot. Appellants’
          brief in this appeal remains due to be filed no later than December 13, 2013.




Judge’s signature: /s/ Jim Sharp
                                                              for the Court

Panel consists of       ____________________________________________

Date: November 26, 2013